DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Applicant recites in claims 1-14 that the “first and second pattern layers adjacent to each other and disposed on different levels” and “third and fourth pattern layers adjacent to each other and disposed on different levels”. However, it is not clear what the Applicant refers to as the “levels”. From hindsight, the levels can be regarded as the levels of the insulating layer, however, the claims fail to enunciate this and the insulating layer is mentioned layer in the claims thereby dissociating the “levels” from the insulating layer. 
Claim 7 recites the limitation " the plurality of insulating layers", however, there is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation " the antenna unit", however there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20190181096).
	Wu et al. disclose;
Regarding claim 16:
(in Figs. 12 and 13) an antenna substrate (100), comprising: a plurality of first pattern layers (79 and 26B) each including an antenna pattern (Para. 0041, Lines 7-9); a plurality of first insulating layers (77, 22 and 24) respectively separating adjacent two of the plurality of first pattern layers (79 and 26B): a plurality of second pattern layers (66 and 70) each including a feed pattern (26A); a plurality of second insulating layers (62, 68 and 72) respectively separating adjacent two of the plurality of second pattern layers (66 and 70); a third insulating layer (28) disposed between a lowermost one of the plurality of first pattern layers (26B) and an uppermost one of the second pattern layers (66), wherein the plurality of first pattern layers (79 and 26B) and the plurality of first insulating layers (77, 22 and 24) are disposed on one side of the third insulating layer (28), the plurality of second pattern layers (66 and 70) and the plurality of second insulating layers (62, 68 and 71) are disposed on another side of the third insulating layer (28) opposing the one side (See Fig.), a thickness of each of the plurality of first insulating layers (77, 22 and 24) disposed between and being in contact with adjacent two of the plurality of first pattern layers (79 and 26B) is greater than a thickness of each of the plurality of second insulating layers (62, 68 and 72) disposed between adjacent two of the plurality of second pattern layers (66 and 70), and the lowermost one of the plurality of first pattern layers (26B), which is the closest one to the plurality of first pattern layers (79 and 26B) to the plurality of second insulating layers (62, 68 and 72), is embedded in one of the plurality of first insulating layers (77, 22 and 24), and a lowermost insulating layer of a plurality of insulating layers included in the antenna unit (comprising 24, 26A/26B, 77 and 79) directly contacts with an uppermost insulating layer of a plurality of insulation layers included in the feeding unit (comprising by 62, 66, 68, 70 and 72).
Regarding claim 17:
a sum of thicknesses of the plurality of first pattern layers (79 and 26B) and the plurality of first insulating layers (77, 22 and 24) is greater than a sum of thicknesses of the plurality of second pattern layers (66 and 70) and the plurality of second insulating layers (62, 68 and 72).
Regarding claim 18:
(in Fig. 12) a thickness of the third insulating layer (28) is substantially the same as a thickness of one (22) of the plurality of first insulating layers (77, 22 and 24) disposed between adjacent two of the plurality of first pattern layers (79 and 26B), and is greater than the thickness of each of the plurality of second insulating layers (62, 68 and 72) disposed between adjacent two of the plurality of second pattern layers (66 and 70).
Regarding claim 19:
a thickness of the third insulating layer (28) is greater than the thickness of each of the plurality of second insulating layers (62, 68 and 72) disposed between adjacent two of the plurality of second pattern layers (66 and 70).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190181096) in view of Baheti et al. (US Pat. 9935065).
Regarding claim 1:
Wu et al. disclose (in Fig. 13) an antenna substrate (86), comprising: an antenna unit (comprising 24, 26A/26B, 77 and 79) including first (79) and second (26B) pattern layers adjacent to each other and disposed on different levels (See Fig.), and a first insulating layer (24 and 77) providing a first insulating region (defined by 24 and 77) between the first (79) and second (26B) pattern layers to be in contact with the first (26B) and second (77) pattern layers; and a feed unit (comprising by 62, 66, 68, 70 and 72) including third (66) and fourth (70) pattern layers adjacent to each other and disposed on different levels (See Fig.}, and a second insulating layer (68) providing a second insulating region (defined by 68) between the third (66) and fourth (70) pattern layers, wherein each of the first (79) and second (26B) pattern layers includes an antenna pattern (Para. 0041, Lines 7-9), each of the third (66) and fourth (70) pattern layers includes a feed pattern (40), the antenna unit (comprising 24, 26A/26B, 77 and 79) is disposed on the feed unit (comprising by 62, 66, 68, 70 and 72), and the first insulating region (defined by 77) is thicker than the second insulating region (defined by 68).
Wu et al. is silent on that the first insulating layer is a single insulating layer and being in contact with the first and second pattern layers.
Baheti et al. disclose (in Figs. 6A and 6B) the first insulating layer (29) is a single insulating layer (See Figs.) and being in contact with the first (40) and second (43) pattern layers.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a single insulating layer and arranged as taught by Baheti et al. into the device of Wu et al. for the benefit of increasing the antenna gain of the radio device and reduce dissipation factor thereby promoting high radiation efficiency (and low losses) for the antennas (Col. 15, Lines 47-54). 
Regarding claim 2:	Wu et al. disclose a thickness of the antenna unit (comprising 24, 26A/26B, 77 and 79) is greater than a thickness of the feed unit (comprising by 62, 66, 68, 70 and 72; See Fig.).
Regarding claim 7:
Wu et al. disclose the antenna unit (comprising 24, 26A/26B, 77 and 79) further includes a fifth pattern layer (79), a third insulating layer (24) of the plurality of insulating layers included in the antenna unit (comprising 24, 26A/26B, 77 and 79) provides a third insulating region (defined by the area accommodating 24) between the second (26B) and fifth pattern layers (79), the feed unit (comprising by 62, 66, 68, 70 and 72) further includes a sixth pattern layer (defined by the second side of 66), a fourth insulating layer (68) of the plurality of insulating layers included in the feed unit (comprising by 62, 66, 68, 70 and 72) provides a fourth insulating region (defined by the second side of 68) between the fourth (70) and sixth (defined by the second side of 66) pattern layers, the fifth pattern layer (79), the second pattern layer (26B), the first pattern layer (79), the third pattern layer (66), the fourth pattern layer (70), and the sixth pattern layer (defined by the second side of 66) are disposed in this order or vice versa and disposed on different levels (See Fig.), the fifth pattern layer (79) includes an antenna pattern (Para. 0041, Lines 7-9), the sixth pattern layer (defined by the second side of 66) includes a feed pattern (defined by the second side of 26A), the first insulating region (defined by 77) is thicker than each of the second (defined by 68) and fourth insulating regions, and the third insulating region (defined by the area accommodating 24) is thicker than each of the second (68) and fourth (defined by the second side of 68) insulating regions.
Regarding claim 10:
Wu et al. disclose the antenna unit (comprising 24, 26A/26B, 77 and 79) and the feed unit (comprising by 62, 66, 68, 70 and 72) are in direct contact with each other (See Fig.), and a lowermost insulating layer of a plurality of insulating layers included in the antenna unit (comprising 24, 26A/26B, 77 and 79) is in direct contact (via 40 and 42) with an uppermost insulating layer of a plurality of insulating layers included in the feeding unit (comprising by 62, 66, 68, 70 and 72; See Fig.).
Regarding claim 11:
Wu et al. disclose the antenna unit further includes fifth (79) and sixth a fourth insulating layer (68) providing a fourth insulating region (defined by the second side of 68) pattern layers, a third insulating layer (24) of the plurality of insulating layers included in the antenna unit (comprising 24, 26A/26B, 77 and 79) provides a third insulating region (defined by the area accommodating 24) between the fifth (79) and sixth (defined by the second side of 66) pattern layers, a fourth insulating layer (68) of the plurality of insulating layers included in the feed unit (comprising by 62, 66, 68, 70 and 72) provides a fourth insulating region (defined by the second side of 68) between the third (66) and sixth (defined by the second side of 66) pattern layers, the second pattern layer (26B), the first pattern layer (79), the fifth pattern layer (79), the sixth (defined by the second side of 66) pattern layer, the third pattern layer (66), and the fourth pattern layer (70) are disposed in this order or vice versa and disposed on different levels (See Fig.), the fifth pattern layer (79) includes an antenna pattern (Para. 0041, Lines 7-9), the sixth (defined by the second side of 66) pattern layer includes a ground pattern (74), the first insulating region (77) is thicker than each of the second and fourth insulating regions, and the third insulating region is thicker than each of the second (defined by 68) and fourth (defined by the second side of 68) insulating regions.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190181096) in view of Baheti et al. (US Pat. 9935065) as applied to claim 1 and further in view of Baks et al. (US 20140145883).
Regarding claim 3:
Wu as modified is silent on that a core portion including a core layer, and first and second core pattern layers adjacent to each other with the core layer interposed therebetween and disposed on different levels, wherein the core portion is disposed between the antenna unit and the feed unit, and a thickness of the core layer greater than a thickness of each of a plurality of insulating layers included in the antenna unit and a thickness of each of a plurality of insulating layers included in the feeding unit.
Baks et al. disclose (in Fig. 2) a core portion (110) including a core layer (112), and first (114) and second (116) core pattern layers adjacent to each other with the core layer (112) interposed therebetween and disposed on different levels (See Fig.), wherein the core portion (110) is disposed between the antenna unit (120) and the feed unit (230), and a thickness of the core layer (112) greater than a thickness of each of a plurality of insulating layers included in the antenna unit (120) and a thickness of each of a plurality of insulating layers included in the feeding unit (330).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the core portion between the antenna unit and the feed unit as taught by Baks et al. into the device of Wu et al. for the benefit of improving antenna feed line performance, by reducing coupling effects between the antenna feed line and the surrounding components and preventing the antenna feed line from radiating (Para. 0027, Lines 15-18).
Regarding claim 4:
Wu as modified disclose the third insulating region (defined by the area accommodating 24) is thicker than the fourth insulating regions (defined by the second side of 68).
Wu as modified is silent on that a third insulating layer of the plurality of insulating layers included in the antenna unit provides a third insulating region between the first pattern layer and the first core pattern layer, a fourth insulating layer of the plurality of insulating layers included in the feed unit provides a fourth insulating region between the third pattern layer and the second core pattern layer, the second pattern layer, the first pattern layer, the first core pattern layers, the second core pattern layer, the third pattern layer, and the fourth pattern layer are disposed in this order or vice versa and disposed on different levels, the first core pattern layer includes an antenna pattern, the second core pattern layer includes a ground pattern, and the third insulating region is thicker than the fourth insulating region.
Baks et al. disclose (in Figs. 1-3 e.g. Fig. 2) a third insulating layer (D3) of the plurality of insulating layers (defined by D1-D4) included in the antenna unit (120) provides a third insulating region (L3) between the first pattern layer (124) and the first core pattern layer (114), a fourth insulating layer (144) of the plurality of insulating layers included in the feed unit (230) provides a fourth insulating region (with in the 142) between the third pattern layer (145) and the second core pattern layer (116), the second pattern layer (126), the first pattern layer (124), the first core pattern layer (114), the second core pattern layer (112), the third pattern layer (145), and the fourth pattern layer (133) are disposed in this order or vice versa and disposed on different levels (See Fig.), the first core pattern layer (114) includes an antenna pattern (defined by the patterns in 120), the second core pattern layer (116) includes a ground pattern (131).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the laminated pattern layers within the core and arranged as taught by Baks et al. into the modified device of Wu for the benefit of achieving a smaller profile (Para. 0003, Lines 11-14) using smaller vertical connections (Para. 0048, Line 3).
Regarding claim 5:
Wu as modified is silent on that the number of the plurality of insulating layers included in the antenna unit and the number of the plurality of insulating layers included the feed unit are the same.
Baks et al. disclose (in Fig. 9) disclose the number of the plurality of insulating layers (defined by L6-L9) included in the antenna unit (920) and the number of the plurality of insulating layers (defined by L1-L4) included the feed unit (930) are the same (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the same numbers of insulating layers in the antenna unit and the feed unit as taught by Baks (‘723) into the modified device of Wu et al. for the benefit of providing proper antenna characteristics (e.g., high efficiency, wide bandwidth, good radiation characteristics, etc.), while providing low cost and reliable package solutions (Para. 3-6).
Regarding claim 6:
Wu as modified is silent on that at least one of the first and second core pattern layers is thicker than at least one of the first to fourth pattern layers.
Accordingly, it would have been an obvious matter of design consideration to implement the thicker core patterns compared to the metallization pattern layers for the benefit of reducing the interference effects of other package components such as the power plane(s), low frequency control signal lines, and other transmission lines (Para. 0066, Lines 15-17).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190181096) in view of Baheti et al. (US Pat. 9935065) as applied to claims 1 and 16 and further in view of Kim et al. (US 20190036207).
Regarding claim 8:
Wu as modified is silent on that the antenna substrate is a rigid-flexible substrate having a rigid portion including the antenna unit and the feed unit, and a flexible portion extending from the feed unit.
Kim et al. disclose (in Fig. 2) the antenna substrate (100-300) is a rigid-flexible substrate (See Fig.) having a rigid portion (100) including the antenna unit (111-114) and the feed unit (800), and a flexible portion (200) extending from the feed unit (300).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the design arrangement and material taught by Kim et al. into the device of Wu et al. for the benefit of improving the performance of the antenna (Para. 0082, Lines 4-5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190181096) in view of Baheti et al. (US Pat. 9935065) and Kim et al. (US 20190036207) as applied to claims 1, 7 and 8 and further in view of Lin et al. (US 20200098709).
Regarding claim 9:
Wu et al. in view of Kim et al. disclose the flexible portion (defined by the 200) includes the insulating layer and the pattern layers (defined by the wires connecting the feeding unit, 300, and the antenna unit, 100).
Wu et al. in view of Kim et al. is silent on that the first insulating layer has a smaller elastic modulus than the third insulating layer, the second insulating layer has a smaller elastic modulus than the fourth insulating layer.
Lin et al. disclose the first insulating layer (42) has a smaller elastic modulus than the third insulating layer (22), the second insulating layer (on the second side of 45; 42) has a smaller elastic modulus than the fourth insulating layer (on the second side of 45; 22; Para. 0031, Lines 20-25).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement heterogeneous materials and have different properties as taught by Lin et al. (Para. 0043, Lines 2-3) into the modified device of Wu for the benefit of improving the electrical performance of the device (Para. 0046, Lines 4-5).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190181096) in view of Baheti et al. (US Pat. 9935065) as applied to claims 1, 10 and 11 and further in view Lin et al. (US 20200098709).
Regarding claim 12:
Wu as modified is silent on that the antenna unit further includes a first connection via layer embedded in the third insulating layer and connecting the fifth and sixth layers, and the first connection via layer is a metal bump layer or a metal paste layer.
Lin et al. disclose the antenna unit (30) further includes a first connection via layer (12E) embedded in the third insulating layer (14) and connecting the fifth (21) and sixth (dielectric accommodating 24) layers, and the first connection via layer (12E) is a metal paste layer (12; Para. 0041, Lines 12-14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the connection via taught by Lin et al. into the device of Wu et al. for the benefit of facilitating direct connection through the heterogeneous interface by the conductive structure rather than being electrically coupled to each other through the heterogeneous interface to mitigate transmission loss (Para. 0022, Lines 13-19).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190181096) in view of Baheti et al. (US Pat. 9935065) and Baks et al. (US 20160049723).
Regarding claim 14:
Wu et al. disclose (in Fig. 13) an antenna module (86), comprising: an antenna substrate (100) including an antenna unit (comprising 26A, 26B, 79 and 24) including first (79) and second (26B) pattern layers adjacent to each other and disposed on different levels (See Fig.) and a first insulating layer (77) providing a first insulating region (defined by 77 and 24) between the first (79) and second (26B) pattern layers, to be in contact with the first (79) and second (26B) pattern layers, and a feed unit (defined by 40, 66 and 70) including third (66) and fourth (70) pattern layers adjacent to each other and disposed on different levels (See Fig.) and a second insulating layer (68) providing a second insulating region (defined by 68) between the third (66) and fourth (70) pattern layers, the antenna unit (comprising 26A, 26B, 79 and 24) being disposed on the feed unit (defined by 40, 66 and 70); wherein each of the first (79) and second (26B) pattern layers includes an antenna pattern (Para. 0041, Lines 7-9), each of the third (66) and fourth (70) pattern layers includes a feed pattern (26A), the antenna unit (comprising 26A, 26B and 79) is disposed on the feed unit (comprising 66 and 70), and the first insulating region (defined by 77) is thicker than the second insulating region (defined by 68).
Wu et al. is silent on that the first insulating layer is a single insulating layer and being in contact with the first and second pattern layers; and an electronic component disposed on a side of the feed unit opposite to a side of the feed unit on which the antenna unit is disposed, and connected to at least one of the third pattern layer or the fourth pattern layer.
Baheti et al. disclose (in Figs. 6A and 6B) the first insulating layer (29) is a single insulating layer (See Figs.) and being in contact with the first (40) and second (43) pattern layers.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a single insulating layer and arranged as taught by Baheti et al. into the device of Wu et al. for the benefit of increasing the antenna gain of the radio device and reduce dissipation factor thereby promoting high radiation efficiency (and low losses) for the antennas (Col. 15, Lines 47-54).
Wu as modified is silent on that an electronic component disposed on a side of the feed unit opposite to a side of the feed unit on which the antenna unit is disposed, and connected to at least one of the third pattern layer or the fourth pattern layer.
Baks et al. disclose (in Fig. 8) an electronic component (130) disposed on a side of the feed unit (830) opposite to a side of the feed unit (830) on which the antenna unit (840) is disposed, and connected to at least one of the third pattern layer (816-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed incorporate the electronic component attached to the antenna module as taught by Baks et al. into the device of Wu et al. for the benefit of forming compact integrated radio/wireless communication systems for millimeter wave applications (Para. 0016, Lines 5-6).
Regarding claim 15:
Wu as modified is silent on that the electronic component includes at least one of a radio frequency integrated circuit (RFIC), a power management integrated circuit (PMIC), or a passive component.
Baks et al. disclose the electronic component (130) includes at least a radio frequency integrated circuit (RFIC) (Para. 0019, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed incorporate the electronic component attached to the antenna module as taught by Baks et al. into the modified device of Wu for the benefit of forming compact integrated radio/wireless communication systems for millimeter wave applications (Para. 0016, Lines 5-6).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190181096) in view of Kim et al. (US 20190036207).
Regarding claim 20:
Wu as modified is silent on that a flexible portion extending from at least one of the plurality of second insulating layer and one of the plurality of second pattern layers.
Kim et al. disclose a flexible portion (200) extending from at least one of the plurality of second pattern layers (defined by the C1-C4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the flexible portion extending to the insulating and/or the patter layers as taught by Kim et al. into the device of Wu et al. for the benefit of improving the antenna performance and facilitating miniaturization (Para. 0082, Lines 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845